Case: 1:17-cv-00735-SJD-SKB Doc #: 26
                                   25 Filed: 11/17/20 Page: 1 of 2 PAGEID #: 422
                                                                             420




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

In Re: Dwight Earl Jones,                     :         Case No. 1:17-cv-735
                                              :
       Appellant.                             :         Judge Susan J. Dlott
                                              :
                                              :         Order

       On November 1, 2017, Appellant Dwight Earl Jones filed this pro se action appealing the

decision of the United States Bankruptcy Court denying his motion to vacate and set aside the

order dismissing his case for failure to provide the Trustee information to conduct a 341 meeting.

(Doc. 1.) The Magistrate Judge reviewed the pleadings and issued a Report and Recommendation

on September 23, 2109, which the Court adopted on November 19, 2019. (Doc. 10.)

       Appellant has since filed a variety of petitions for relief with the Court which have been

denied, either summarily or for being untimely and/or without merit. (Doc. 12, 14, 16, 17, 21.)

On October 26, 2020, Appellant filed two additional petitions, which are lengthy and difficult to

understand. (Doc. 23, 24.) For instance, Appellant’s latest filing is titled: “Amended Writ of Error

Coram Nobis; Conflict of Variance of Law Order of General Reference 09/30/2020 transaction;

Withdrawal of autograph/signature from General deposit and Redeposit sutograph/signature [sic]

under special deposit and Letter of Rogatory.” (Doc. 24.)

       Dealing with the volume of filings in this closed case is diverting the Court’s limited

resources to a matter that is resolved and no longer before it. In short, these filings amount to

harassment and/or nuisance filings.       No further filings in this case will be tolerated.

Accordingly, Appellant’s most recent petitions (Doc. 23, 24) are DENIED, and the Clerk of Court
Case: 1:17-cv-00735-SJD-SKB Doc #: 26
                                   25 Filed: 11/17/20 Page: 2 of 2 PAGEID #: 423
                                                                             421




is hereby DIRECTED to refuse and return without filing, all further filings received by Appellant

in this matter.

        IT IS SO ORDERED.

                                                    S/Susan J. Dlott_________________
                                                    Judge Susan J. Dlott
                                                    United States District Court




                                               2
